—Spain, J.
Appeal from an order of the Family Court of Ulster County (Work, J.), entered October 19, 1998, which, inter alia, placed respondent’s children in the custody of petitioner for 12 months.
After a full fact-finding hearing, by decision and order dated November 7, 1997, Family Court found each of respondent’s three children — and a fourth child in her custody — to have been neglected by respondent and her husband. No appeal was filed from that decision and order.
A lengthy dispositional hearing was held during 1998 following which — by order dated October 6,1998 and entered October 19, 1998 — Family Court placed the children with petitioner until September 22, 1999. Respondent has appealed from this order.
*894The only contention raised by respondent in this appeal is that “[t]he record does not support the conclusion that continued foster care was necessary for three of the four children”. The dispositional order which resulted in the placement of the children until September 22,1999 has now expired, rendering this issue moot (see, Matter of Mikayla U., 266 AD2d 747). Furthermore, our review of the record does not persuade us that this matter falls within any of the exceptions to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). By failing to raise any other issues in her brief, respondent is deemed to have abandoned all issues other than her challenge to the dispositional order (see, Transamerica Commercial Fin. Corp. v Matthews of Scotia, 178 AD2d 691, 692, n 1; First Natl. Bank v Mountain Food Enters., 159 AD2d 900, 901). Accordingly, the appeal is dismissed.
Mercure, J. P., Crew III, Carpinello and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.